TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00106-CR







James Paul Hicks, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 50,118, HONORABLE JOE CARROLL, JUDGE PRESIDING







Appellant James Paul Hicks was placed on deferred adjudication community
supervision after he pleaded no contest to aggravated sexual assault of a child.  See Tex. Pen. Code
Ann. § 22.021 (West Supp. 2001).  The court later revoked supervision, adjudicated appellant guilty,
and imposed sentence of imprisonment for six years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised
of his right to examine the appellate record and to file a pro se brief.  

No pro se brief has been filed.  Appellant's father, however, sent the Court a letter
and certain accompanying documents that he asserts raise questions about the regularity of the
proceedings below.  We have examined these documents and find no basis for disturbing the district
court's judgment.

The judgment of conviction is affirmed.



				                                                                                   

				Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed:   June 29, 2001

Do Not Publish